                                    NTCAPR, CLAIMS, CredComm, CONVERTED, DebtEd, APPEAL




                                  United States Bankruptcy Court
                               Northern District of Iowa (Mason City)
                                 Bankruptcy Petition #: 19−00507
                                                                           Date filed:   04/25/2019
Assigned to: Thad J. Collins                                        Date converted:      12/09/2019
Chapter 7                                                              341 meeting:      01/27/2020
Previous chapter 11                                       Deadline for filing claims:    04/08/2020
Original chapter 11
Voluntary
Asset


Debtor                                            represented by J D Haas
McQuillen Place Company, LLC                                     J D Haas & Associates, PLLC
1110 North Grand Ave., Suite 300                                 1120 E. 80th St.
Charles City, IA 50616                                           Suite 200
FLOYD−IA                                                         Bloomington, MN 55420
847−456−1911                                                     952−345−1025
Tax ID / EIN: 46−3987825                                         Fax : 952−854−1665
aka Classic Cleaners                                             Email: jdhaas@jdhaas.com
aka Classic Cleaners of Charles City
                                                                Donald H. Molstad
                                                                701 Pierce St., Ste. 305
                                                                Sioux City, IA 51101
                                                                712−255−8036
                                                                Email: judylaw308@yahoo.com

                                                                Charles McQuillen Thomson
                                                                Law Office of Charles M. Thomson
                                                                1110 North Grand Ave., Suite 300
                                                                Charles City, IA 50616
                                                                847−456−1911
                                                                Fax : 847−495−3488
                                                                Email: cthomson@doall.com

Trustee                                           represented by Telpner Peterson Law Firm, LLP
Charles L. Smith                                                 25 Main Place, Suite 200
25 Main Place, Ste 200                                           Council Bluffs, IA 51503
P.O. Box 248                                                     712−325−9000
Council Bluffs, IA 51502−0248
712−325−9000

U.S. Trustee                                      represented by L Ashley Zubal
United States Trustee                                            U.S. Trustee
United States Federal Courthouse                                 Federal Building
111 7th Avenue SE, Box 17                                        210 Walnut Street, Rm 793
Cedar Rapids, IA 52401−2101                                      Des Moines, IA 50309−2108
319−364−2211                                                     515−323−2269
                                                                 Email: Ashley.zubal@usdoj.gov

Cred. Comm. Chair
Allen O. Pederson
412 Sample Street
Nashua, IA 50658
  Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 1 of 79
                                                                                                      1
641−435−4505

 Filing Date    #                                       Docket Text

                    1    Chapter 11 Voluntary Petition for Non−Individuals with Incomplete
                         Schedules. Fee Amount $1717. Debtor(s) McQuillen Place Company,
 04/25/2019              LLC. (Thomson, Charles) (Entered: 04/25/2019)

                    2    Chapter 11 Non−Individual: 20 Largest Creditors Filed by Debtor
                         McQuillen Place Company, LLC. (Thomson, Charles) (Entered:
 04/25/2019              04/25/2019)

                    3    Declaration Under Penalty of Perjury for Non−Individual Debtors Re: 20
                         Largest Creditors Filed by Debtor McQuillen Place Company, LLC.
 04/25/2019              (Thomson, Charles) (Entered: 04/25/2019)

                    4    Notice of Appearance and Request for Notice by Larry S. Eide Filed by
                         Creditor First Security Bank & Trust Company. (Eide, Larry) (Entered:
 04/26/2019              04/26/2019)

                    5    Amended Schedule(s) Voluntary Petition for Non−Individual Filed by
                         Debtor McQuillen Place Company, LLC. (Thomson, Charles) (Entered:
 04/26/2019              04/26/2019)

                    6    Notice of Appearance and Request for Notice by L Ashley Zubal Filed by
 04/26/2019              U.S. Trustee United States Trustee. (Zubal, L) (Entered: 04/26/2019)

                    8    Original Matrix Filed by Debtor McQuillen Place Company, LLC.
                         (Thomson, Charles) Modified on 4/29/2019 (Meier, Jennifer). (Entered:
 04/29/2019              04/29/2019)

                    12   Meeting of Creditors Chapter 11 341(a) meeting to be held on 6/14/2019
                         at 01:00 PM at Mason City 341 Meeting Room. (tsta) (Entered:
 05/01/2019              05/01/2019)

                    14   Notice of Appearance and Request for Notice by Laura Michelle Hyer
                         Filed by Interested Party Cedar Rapids Bank & Trust Company. (Hyer,
 05/03/2019              Laura) (Entered: 05/03/2019)

                    15   Notice of Appearance and Request for Notice by Joseph E. Schmall Filed
                         by Interested Party Cedar Rapids Bank & Trust Company. (Schmall,
 05/03/2019              Joseph) (Entered: 05/03/2019)

                    17   Application to Employ Donald H. Molstad as Attorney Filed by
 05/06/2019              McQuillen Place Company, LLC (Molstad, Donald) (Entered: 05/06/2019)

                    18   Support Document re: Application to Employ Rule 2014 Verification Filed
                         by Debtor McQuillen Place Company, LLC (related document(s)17
 05/06/2019              Application to Employ). (Molstad, Donald) (Entered: 05/06/2019)

                    19   Notice of Appearance and Request for Notice by T−J Service, Inc.
                         Christine B. Skilton Filed by Creditor T−J Service, Inc.. (Skilton,
 05/07/2019              Christine) (Entered: 05/07/2019)

 05/10/2019         20   Disclosure of Compensation of Attorney for Debtor, Statement of
                         Financial Affairs for for Non−Individual , Summary of Assets and
                         Liabilities for Non−Individual , Original Schedule(s) A/B,D,E/F,G,H,I,J

  Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 2 of 79
                                                                                                   2
                       for Non−Individual , Declaration Under Penalty of Perjury for
                       Non−individual Debtors , Equity Security Holders , Statement of
                       Corporate Ownership filed. Filed by Debtor McQuillen Place Company,
                       LLC (related document(s)9 Notice And Order re Incomplete Filing).
                       (Molstad, Donald) (Entered: 05/10/2019)

                  22   Notice of Appearance and Request for Notice by Bradley David Sloter
                       Filed by Interested Party City of Charles City, Iowa. (Sloter, Bradley)
05/14/2019             (Entered: 05/14/2019)

                  23   Corporate Resolution Filed by Debtor McQuillen Place Company, LLC.
05/14/2019             (Molstad, Donald) (Entered: 05/14/2019)

                  24   Notice of Appearance and Request for Notice by Judith O'Donohoe Filed
                       by Creditor Elwood Law Office. (O'Donohoe, Judith) Modified on
05/16/2019             5/17/2019 (tsta). (Entered: 05/16/2019)

                  25   Notice of Appointment of Creditors' Committee Filed by United States
05/20/2019             Trustee. (United States Trustee) (Entered: 05/20/2019)

                  26   Order Granting Application to Employ Donald H. Molstad as Attorney
                       (Related Doc # 17) Dated and Entered on 5/28/2019. (tsta) (Entered:
05/28/2019             05/28/2019)

                  27   Addition to Matrix Filed by Debtor McQuillen Place Company, LLC.
05/30/2019             (Molstad, Donald) (Entered: 05/30/2019)

                  29   Meeting of Creditors Held Filed by United States Trustee. (United States
06/17/2019             Trustee) (Entered: 06/17/2019)




 Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 3 of 79
                                                                                                  3
Case 19-00507   Doc 1   Filed 04/25/19 Entered 04/25/19 20:49:46   Desc Main
                           Document    Page 1 of 4




 Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 4 of 79
                                                                               4
Case 19-00507   Doc 1   Filed 04/25/19 Entered 04/25/19 20:49:46   Desc Main
                           Document    Page 2 of 4




 Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 5 of 79
                                                                               5
Case 19-00507   Doc 1   Filed 04/25/19 Entered 04/25/19 20:49:46   Desc Main
                           Document    Page 3 of 4




 Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 6 of 79
                                                                               6
Case 19-00507   Doc 1   Filed 04/25/19 Entered 04/25/19 20:49:46   Desc Main
                           Document    Page 4 of 4




 Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 7 of 79
                                                                               7
Case 19-00507   Doc 2   Filed 04/25/19 Entered 04/25/19 20:54:48   Desc Main
                           Document    Page 1 of 2




 Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 8 of 79
                                                                               8
Case 19-00507   Doc 2   Filed 04/25/19 Entered 04/25/19 20:54:48   Desc Main
                           Document    Page 2 of 2




 Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 9 of 79
                                                                               9
Case 19-00507   Doc 3   Filed 04/25/19 Entered 04/25/19 20:55:57   Desc Main
                           Document    Page 1 of 1




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 10 of 79
                                                                               10
  Case 19-00507      Doc 4    Filed 04/26/19 Entered 04/26/19 09:21:29         Desc Main
                                 Document    Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

 IN RE:                                                CHAPTER 11
                                                       CASE NO. 19-00507M
 McQUILLEN PLACE COMPANY, LLC,
                                                   APPEARANCE AND REQUEST
                      Debtor(s).                   FOR NOTICE
                                      _____________

       COMES NOW the undersigned and appears in this matter as attorney for First

Security Bank & Trust Company, a creditor and party in interest.

       The undersigned requests the entities receiving a copy hereof take Notice that

pursuant to Federal Rules of Bankruptcy Procedure 2002(g) and 9007, and Local

Bankruptcy Rule 2002-1(b) that all filings made or required to be served in this case, be

given to and served upon:

                     LARRY S. EIDE (AT0002317)
                     Pappajohn, Shriver, Eide & Nielsen P.C.
                     103 East State Street, Suite 800
                     PO Box 1588
                     Mason City, IA 50402-1588
                     Telephone: (641) 423-4264
                     Facsimile: (641) 423-3145
                     Email: eide@pappajohnlaw.com

       Please take further notice that this request includes not only the notices and papers

referred to in the rules specified above, but also includes, without limitation, reports, Rule

6004 Reports, schedules, affidavits, orders, applications, motions, petitions, pleadings,

requests, complaints or demands, whether formal or informal, whether written or oral, and

whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise,

and all notices thereof.

       This Appearance and Request for Notice does not constitute a consent to

jurisdiction of the Court over non-core proceedings under 28 U.S.C. §157.



   Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 11 of 79
                                                                                                 11
  Case 19-00507      Doc 4    Filed 04/26/19 Entered 04/26/19 09:21:29        Desc Main
                                 Document    Page 2 of 2



                                    /s/ Larry S. Eide
                                   Larry S. Eide (AT0002317)
                                   PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.
                                   103 East State Street, Suite 800
                                   PO Box 1588
                                   Mason City, IA 50402-1588
                                   Telephone: (641) 423-4264
                                   Facsimile: (641) 423-3145
                                   Email: eide@pappajohnlaw.com

                              CERTIFICATE OF SERVICE

        The undersigned, Larry S. Eide, certifies that on April 26, 2019, he served a copy
of the foregoing document on the United States Trustee, Debtor(s), attorney for Debtor(s)
and other parties having requested notice pursuant to Rule 2002 electronically on all
parties who receive electronic notice through CM/ECF as listed on CM/ECF’s notice of
electronic filing, and by ordinary United States mail, postage prepaid, addressed as follows
on all other parties:

James L. Snyder                                  Charles M. Thomson
Acting United States Trustee                     Law Offices of Charles M. Thomson
111 7th Avenue SE, Box 17                        1110 N. Grand Ave, Suite 300
Cedar Rapids, IA 52401-2101                      Charles City, IA 50616


                                                  /s/ Larry S. Eide
                                                 Larry S. Eide (AT0002317)




                                           -2-



   Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 12 of 79
                                                                                               12
Case 19-00507   Doc 5   Filed 04/26/19 Entered 04/26/19 13:16:30   Desc Main
                           Document    Page 1 of 4




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 13 of 79
                                                                               13
Case 19-00507   Doc 5   Filed 04/26/19 Entered 04/26/19 13:16:30   Desc Main
                           Document    Page 2 of 4




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 14 of 79
                                                                               14
Case 19-00507   Doc 5   Filed 04/26/19 Entered 04/26/19 13:16:30   Desc Main
                           Document    Page 3 of 4




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 15 of 79
                                                                               15
Case 19-00507   Doc 5   Filed 04/26/19 Entered 04/26/19 13:16:30   Desc Main
                           Document    Page 4 of 4




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 16 of 79
                                                                               16
 Case 19-00507    Doc 6    Filed 04/26/19 Entered 04/26/19 15:00:57   Desc Main
                              Document    Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF IOWA

IN RE:                                            )      CHAPTER 11
                                                  )      CASE NO.
McQUILLEN PLACE COMPANY, LLC.                     )      19-507M
                                                  )
                                                  )
                 Debtor.                          )



     The undersigned hereby enters their appearance on behalf of

The United Sates Trustee.         Pursuant to Rule 2002, U.S.

Bankruptcy Rules, the undersigned hereby requests that copies of

all papers filed or served in this case be sent to:

                  L. Ashley Zubal
                  Trial Attorney
                  U.S. Trustee
                  Federal Building
                  210 Walnut Street, Rm 793
                  Des Moines IA 50309-2108
                  (515) 323-2269 Fax 515-284-4986
                  Ashley.Zubal@usdoj.gov

     Please take further notice this request includes all

notices and papers, including reports, 2004 examinations,

discovery schedules, affidavits, orders, applications, motions,

petitions, pleadings,requests, complaints or demand, whether

formal or informal, by any means transmitted, and all notices

thereof. This Notice of Appearance and Request for Notice does

not constitute any consent for any violation of Bankruptcy Rule

2003, nor does it constitute a consent of jurisdiction of the

court over non-core proceeding under 28 U.S.C. § 1557.




  Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 17 of 79
                                                                                  17
 Case 19-00507   Doc 6   Filed 04/26/19 Entered 04/26/19 15:00:57   Desc Main
                            Document    Page 2 of 2




     Dated this 26th of April, 2019.



                                   Respectfully Submitted,

                                   James L. Snyder
                                   Acting United States Trustee


                                          By: /s/    Ashley Zubal
                                                L. Ashley Zubal
                                                Trial Attorney
                                                U.S. Trustee
                                                Federal Building
                                                210 Walnut Street, Rm 793
                                                Des Moines IA 50309-2108
                                                (515) 323-2269
                                                Fax 515-284-4986
                                                Ashley.Zubal@usdoj.gov



                         CERTIFICATE OF SERVICE

     The undersigned certifies that copies of this document were

served on the parties listed below by electronic mail or first-

class mail, postage prepaid, on April 26, 2019:

All parties receiving ecf notifications


                                                 /s/ Jennifer L. Cline
                                                Jennifer L. Cline
                                                Paralegal Specialist
                                                Office of U.S. Trustee




  Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 18 of 79
                                                                                18
  Case 19-00507         Doc 8    Filed 04/29/19 Entered 04/29/19 13:32:55   Desc Main
                                    Document    Page 1 of 5


Floyd County Treasurer
101 South Main Street #303
Charles City, Iowa 50616


Schindler Elevator Corporation
1530 Timberwolf Drive
Holland, Ohio 43528


Design Build Structures
7518 Peosta Industrial Drive
Peosta, Iowa 52068


Midwest Fire Sprinkler
2001 De Wolf Street
Des Moines, Iowa 50316


Planscape Partners
1200 Nicollet Ave.
Suite 706
Minneapolis, MN 55403


TJ Appliance
221 North Main Street
Charles City, Iowa 50616


Pederson Plumbing
412 Sample Street
Nashua, Iowa 50658


Bluhm's Cedar Valley Electric
409 South Johnson Street
Charles City, Iowa 50616


Hawkeye Alarm
16 Commercial Street
Waterloo, Iowa 50701


Dean Snyder Construction
913 N. 14th Street
Clear Lake, Iowa 50428




    Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 19 of 79
                                                                                        19
  Case 19-00507          Doc 8   Filed 04/29/19 Entered 04/29/19 13:32:55   Desc Main
                                    Document    Page 2 of 5


Unruh Insulation
2633 450 St.,
Stacyville, Iowa 50476


Elwood Law Firm
116 N. Main Street
Charles City, Iowa 50616


MAS
41W195 Railroad Street
Pingree Grove, IL 60140


Mills, Inc.
312 North Main Street
Charles City, Iowa 50616


VanMeter
850 32nd Ave. SW
Cedar Rapids, Iowa 52404


Cincinnati Insurance
Post Office Box 145496
Cincinnati, OH 45250-5496


Mid American Energy
666 Grand Ave.
Des Moines, Iowa 50309


Atlas Painting
911 Sycamore Street
Waterloo, Iowa 50703


Jed Construction
102 Grand Street
Elma, Iowa 50628


Jendro Sanitation
108 Prospect Lane
Charles City, Iowa 50616


Phillips Modern Ag



    Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 20 of 79
                                                                                        20
  Case 19-00507         Doc 8   Filed 04/29/19 Entered 04/29/19 13:32:55   Desc Main
                                   Document    Page 3 of 5


2153 S. Linn Ave.
New Hampton, Iowa 50659


Mick Gage Plumbing & Heating
511 West Milwaukee Street
New Hampton, Iowa 50659


Midwest Engineering
8236 W. 51st Street
Sioux Falls, SD 57106


Custom Air
Brett Payton
10443 Osage Rd
Waterloo, IA 50703


IL Switchboard
125 West Laura Drive
Addison, IL 60101


Mediacom
1 Mediacom Way
Mediacom Park
New York, NY 10918


BRP Bruening
900 Montgomery Street
Decorah, Iowa 52101


Bergan KDV
P.O. Box 2100
Waterloo, IA 50704


Iowa Economic Development Authority
200 East Grand Avenue
Des Moines, Iowa 50309


Sherri Dralle
1308 Grandview Ave.
Waverly, IA 50677




   Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 21 of 79
                                                                                       21
   Case 19-00507         Doc 8    Filed 04/29/19 Entered 04/29/19 13:32:55   Desc Main
                                     Document    Page 4 of 5


First Security Bank & Trust Co.
809 Clark Street
Charles City, Iowa 50616


Larry Steven Eide
103 E. State St., Suite 800
P.O. Box 1588
Mason City, IA 50402


Randall Eugene Nielsen
P O Box 1588
103 E State St ,Suite 800
Mason City, IA 50402


Judith Mack Odonohoe
P O Box 307
116 N Main St
Charles City, Ia 50616


Donald H Molstad
505 6th St , Suite 308
Sioux City, Ia 51101


Cerro Gordo County, Iowa
Carlyle D Dalen
Asst. County Atty.
220 N. Washington Ave.
Mason City, Ia 50401


Laura Michelle Hyer
P O Box 2804
2007 1st Ave S E
Cedar Rapids, IA 52406


Vernon P Squires
P O Box 2804
2007 1st Ave S E
Cedar Rapids, IA 52406


Schindler Elevator Corporation
20 Whippany Rd
Morristown, NJ 07960




    Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 22 of 79
                                                                                         22
  Case 19-00507         Doc 8   Filed 04/29/19 Entered 04/29/19 13:32:55   Desc Main
                                   Document    Page 5 of 5




Robert Cardell Gainer
505 5th Ave Suite 835
Des Moines, IA 50309




   Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 23 of 79
                                                                                       23
          Case 19-00507                Doc 12        Filed 05/01/19 Entered 05/01/19 08:42:31                                    Desc Ch 11
                                                    First Mtg Corp/Part Page 1 of 2
 Information to identify the case:
 Debtor
                McQuillen Place Company, LLC                                               EIN:   46−3987825
                Name

 United States Bankruptcy Court     Northern District of Iowa                               Date case filed for chapter:       11      4/25/19

 Case number:       19−00507

Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       McQuillen Place Company, LLC


  2. All other names used in the aka Classic Cleaners, aka Classic Cleaners of Charles City
     last 8 years


  3. Address                                  1110 North Grand Ave., Suite 300
                                              Charles City, IA 50616

                                              Charles McQuillen Thomson                                  Contact phone 847−456−1911
  4. Debtor's attorney                        Law Office of Charles M. Thomson
      Name and address                        1110 North Grand Ave., Suite 300                           Email: cthomson@doall.com
                                              Charles City, IA 50616

  5. Bankruptcy clerk's office                                                                           Hours open:
      Documents in this case may be filed                                                                Monday−Friday, 8:00 am to 4:30 pm CT
      at this address.                        320 Sixth Street Rm 126
      You may inspect all records filed in    Sioux City, IA 51101                                       Contact phone (712) 233−3939
      this case at this office or online at
      www.pacer.gov.
                                                                                                         Date: 5/1/19

  6. Meeting of creditors                                                                                 Location:
      The debtor's representative must    June 14, 2019 at 01:00 PM
      attend the meeting to be questioned
      under oath.                         The meeting may be continued or adjourned to a later            2nd Floor Court Room, US Post
      Creditors may attend, but are not   date. If so, the date will be on the court docket.              Office, Mason City, IA 50401
      required to do so.

                                                                                                           For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1


             Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 24 of 79
                                                                                                                                                                24
          Case 19-00507                Doc 12        Filed 05/01/19 Entered 05/01/19 08:42:31                                    Desc Ch 11
                                                    First Mtg Corp/Part Page 2 of 2
Debtor McQuillen Place Company, LLC                                                                                             Case number 19−00507


  7. Proof of claim deadline                 Deadline for filing proof of claim:
                                              For a non−governmental unit: 7/5/19
                                              For a governmental unit: 180 days from the date of Order of Relief

                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.

                                             Your claim will be allowed in the amount scheduled unless:

                                                     • your claim is designated as disputed, contingent, or unliquidated;
                                                     • you file a proof of claim in a different amount; or
                                                     • you receive  another notice.

                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any
      required filing fee by the following   Deadline for filing the complaint: __________
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge under 11 U.S.C. § 523(c) applies to your claim, you must start a judicial proceeding by filing a
                                             complaint and paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                          page 2


             Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 25 of 79
                                                                                                                                                                25
  Case 19-00507        Doc 14    Filed 05/03/19 Entered 05/03/19 13:39:27           Desc Main
                                   Document     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                 MASON CITY DIVISION


In re:                                           )
                                                 )   Chapter 11
MCQUILLEN PLACE COMPANY, LLC.,                   )
                                                 )   Case No. 19-00507
                              Debtor.            )
                                                 )   NOTICE OF APPEARANCE AND
                                                 )   REQUEST FOR NOTICE



         COMES NOW Laura M. Hyer on behalf of party in interest, Cedar Rapids Bank &
Trust Company, and enters his appearance in this case on behalf of said party. Pursuant to
Bankruptcy Rule 2002, the undersigned requests that copies of all documents, including but not
limited to notices, pleadings, proposed orders and orders which are filed with the Court or mailed
to creditors, parties in interest, or to the debtors be mailed to him at the following address
provided pursuant to Bankruptcy Rule 9010(b):


                                         Laura M. Hyer
                                      Bradley & Riley PC
                                          PO Box 2804
                                  Cedar Rapids, IA 52406-2804
                                    Phone: (319) 861-8742
                                     Fax: (319) 363-9824
                                 Email: lhyer@bradleyriley.com

         And further requests that their names and the above address be entered upon the mailing
matrix in this proceeding.




{02616446.DOCX}
    Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 26 of 79
                                                                                                     26
  Case 19-00507      Doc 14     Filed 05/03/19 Entered 05/03/19 13:39:27          Desc Main
                                  Document     Page 2 of 2




Respectfully submitted by:                  /s/ Laura M. Hyer
                                            JOSEPH E. SCHMALL (#LI0008403)
                                                    Direct Dial: (319) 861-8729
                                                    Email: jschmall@bradleyriley.com
                                            LAURA M. HYER (#LI22185426)
                                                    Direct Dial: (319) 861-8742
                                                    Email: lhyer@bradleyriley.com
                                                    of
                                            BRADLEY & RILEY PC
                                            2007 First Avenue SE
                                            P.O. Box 2804
                                            Cedar Rapids, IA 52406-2804
                                            Phone: (319) 363-0101
                                            Fax: (319) 363-9824

                                            ATTORNEYS FOR CEDAR RAPIDS BANK &
                                            TRUST COMPANY


                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on May 3, 2019, a true and correct copy of the
foregoing document was served electronically on all persons who receive electronic notice
through the Court’s CM/ECF system.


                                            /s/ Dana D. Moses




{02616446.DOCX}                     2
    Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 27 of 79
                                                                                              27
  Case 19-00507        Doc 15    Filed 05/03/19 Entered 05/03/19 14:04:32           Desc Main
                                   Document     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                 MASON CITY DIVISION


In re:                                           )
                                                 )   Chapter 11
MCQUILLEN PLACE COMPANY, LLC.,                   )
                                                 )   Case No. 19-00507
                              Debtor.            )
                                                 )   NOTICE OF APPEARANCE AND
                                                 )   REQUEST FOR NOTICE



         COMES NOW Joseph E. Schmall on behalf of party in interest, Cedar Rapids Bank &
Trust Company, and enters his appearance in this case on behalf of said party. Pursuant to
Bankruptcy Rule 2002, the undersigned requests that copies of all documents, including but not
limited to notices, pleadings, proposed orders and orders which are filed with the Court or mailed
to creditors, parties in interest, or to the debtors be mailed to him at the following address
provided pursuant to Bankruptcy Rule 9010(b):


                                        Joseph E. Schmall
                                       Bradley & Riley PC
                                          PO Box 2804
                                  Cedar Rapids, IA 52406-2804
                                     Phone: (319) 861-8729
                                      Fax: (319) 363-9824
                                Email: jschmall@bradleyriley.com

         And further requests that their names and the above address be entered upon the mailing
matrix in this proceeding.




{02616418.DOCX}
    Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 28 of 79
                                                                                                     28
  Case 19-00507      Doc 15     Filed 05/03/19 Entered 05/03/19 14:04:32          Desc Main
                                  Document     Page 2 of 2




Respectfully submitted by:                  /s/ Joseph E. Schmall
                                            JOSEPH E. SCHMALL (#LI0008403)
                                                    Direct Dial: (319) 861-8729
                                                    Email: jschmall@bradleyriley.com
                                            LAURA M. HYER (#LI22185426)
                                                    Direct Dial: (319) 861-8742
                                                    Email: lhyer@bradleyriley.com
                                                    of
                                            BRADLEY & RILEY PC
                                            2007 First Avenue SE
                                            P.O. Box 2804
                                            Cedar Rapids, IA 52406-2804
                                            Phone: (319) 363-0101
                                            Fax: (319) 363-9824

                                            ATTORNEYS FOR CEDAR RAPIDS BANK &
                                            TRUST COMPANY


                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on May 3, 2019, a true and correct copy of the
foregoing document was served electronically on all persons who receive electronic notice
through the Court’s CM/ECF system.


                                            /s/ Dana D. Moses




{02616418.DOCX}                     2
    Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 29 of 79
                                                                                              29
                                                                        30




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 30 of 79
                                                                        31




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 31 of 79
                                                                        32




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 32 of 79
                                                                        33




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 33 of 79
                                                                        34




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 34 of 79
                                                                        35




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 35 of 79
                                                                        36




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 36 of 79
                                                                        37




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 37 of 79
                                                                        38




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 38 of 79
                                                                        39




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 39 of 79
                                                                        40




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 40 of 79
                                                                        41




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 41 of 79
                                                                        42




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 42 of 79
                                                                        43




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 43 of 79
                                                                        44




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 44 of 79
                                                                        45




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 45 of 79
                                                                        46




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 46 of 79
                                                                        47




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 47 of 79
                                                                        48




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 48 of 79
                                                                        49




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 49 of 79
                                                                        50




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 50 of 79
                                                                        51




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 51 of 79
                                                                        52




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 52 of 79
                                                                        53




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 53 of 79
                                                                        54




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 54 of 79
                                                                        55




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 55 of 79
                                                                        56




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 56 of 79
                                                                        57




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 57 of 79
                                                                        58




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 58 of 79
                                                                        59




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 59 of 79
                                                                        60




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 60 of 79
                                                                        61




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 61 of 79
                                                                        62




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 62 of 79
                                                                        63




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 63 of 79
                                                                        64




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 64 of 79
                                                                        65




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 65 of 79
                                                                        66




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 66 of 79
                                                                        67




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 67 of 79
                                                                        68




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 68 of 79
                                                                        69




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 69 of 79
  Case 19-00507       Doc 22   Filed 05/14/19 Entered 05/14/19 09:52:51        Desc Main
                                 Document     Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA


In Re:                                                      CHAPTER 11
                                                         CASE NO. 19-00507M
McQUILLEN PLACE COMPANY, LLC,                        APPEARANCE AND REQUEST
                                                           FOR NOTICE
         Debtor.


       The undersigned hereby enters his appearance on behalf of the City of Charles City,
Iowa, a party in interest herein.
       Pursuant to Rule 2002, U.S. Bankruptcy Rules, the undersigned hereby requests that
copies of all papers filed or served in this case, including all pleadings and correspondence
served or required to be served in this case, or any relating proceeding, be sent to:

          Brad Sloter
          Noah Smith & Schuknecht PLC
          200 North Johnson Street.
          Charles City, IA 50616
          Telephone: (641) 228-4533
          Email: brads@nsslaw.net


                                          Respectfully submitted,



                                          NOAH, SMITH & SCHUKNECHT, P.L.C.
                                          200 N. Johnson St.
                                          Charles City, Iowa 50616-0309
                                          Telephone (641) 228-4533
                                          Fax (641) 228-5748
                                          brads@nsslaw.net


                                          By: ___/s/ Brad Sloter____________
                                                 Brad Sloter

                                          ATTORNEYS FOR CITY OF CHARLES CITY,
                                          IOWA




   Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 70 of 79
                                                                                                70
  Case 19-00507       Doc 22     Filed 05/14/19 Entered 05/14/19 09:52:51            Desc Main
                                   Document     Page 2 of 2
                                            - 2 -


                                   CERTIFICATE OF SERVICE
The undersigned hereby certifies that on May 14, 2019, a true and correct copy of the foregoing
document was served electronically on all persons who receive electronic notice through the Court’s
CM/ECF system.

                                                             /s/ Jessica Hyde ____




    Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 71 of 79
                                                                                                      71
                                                                        72




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 72 of 79
                                                                        73




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 73 of 79
                                                                        74




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 74 of 79
                                                                        75




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 75 of 79
 Case 19-00507    Doc 25   Filed 05/20/19 Entered 05/20/19 09:38:50   Desc Main
                             Document     Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF IOWA

IN RE:                                     )      CHAPTER 11
                                           )      CASE NO. 19-507M
McQuillen Place Company LTD,               )
                                           )
                                           )
                                           )      NOTICE OF APPOINTMENT
                    Debtors.               )      OF CREDITORS’ COMMITTEE



     The Acting United States Trustee reports that the following

creditors have been appointed to serve on an unsecured

creditors’ committee in this case:

     1.      Pederson Plumbing. 412 Sample Street, Nashua IA 50658.

     CONTACT:     Allen O. Pederson.       Phone 641-435-4505, FAX 641-

435-4525 email Olliepe@hotmail.com

     2.      Mills, Inc., 1906 Gilbert Street, Charles City IA

60616.       CONTACT: Kelvin E. Keiffer, President.           Phone 641-225-

2545, FAX 541-225-1005, email Kelvin@mills-inc.com

     3.      T-J Service, Inc.    221 N. Main Stree, Charles City IA

50616    CONTACT:   Tom Brock, President.        Phone 641-228-1521, FAX

641-228-7482, email Shackcc@rconnect.com

        4.   The United States Trustee appoints Allen O. Pederson of

Pederson Plumbing as temporary Chairman until such time as the

Committee elects a Chairman.

     5.      To ensure adequate representation of the scheduled


                                       1




  Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 76 of 79
                                                                                  76
 Case 19-00507   Doc 25   Filed 05/20/19 Entered 05/20/19 09:38:50   Desc Main
                            Document     Page 2 of 2


unsecured creditors, the United States Trustee reserves the

right to add or remove committee members.

Dated this 20th day of May, 2019.

                                          James L Snyder
                                          Acting United States trustee
                                          Region 12

                                          By:/s/ L. Ashley Zubal
                                          L. Ashley Zubal
                                          ID # IS9998256
                                          Federal Building, Room 793
                                          210 Walnut Street
                                          Des Moines, Iowa 50309-2108
                                          Ph:(515)323-2269/Fax: 284-4986
                                          Ashley.Zubal@usdoj.gov




                          CERTIFICATE OF SERVICE

     The undersigned certifies that copies of this document were

served on the parties listed below by electronic mail or first-

class mail, postage prepaid, on May 20, 2019:

Donald H. Molstad

Charles McQuillen Thomson

Committee members
Creditors holding the twenty largest unsecured claims
Parties requesting notice pursuant to Bankruptcy Rule 2002
Parties receiving electronic service via CM/ECF



                                                 /s/ Jennifer L. Cine
                                                Jennifer L. Cline
                                                Paralegal Specialist


                                      2




  Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 77 of 79
                                                                                 77
                                                                        78
          Dated and Entered:

         May 28, 2019




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 78 of 79
                                                                        79




Case 6:20-cv-02041-CJW-KEM Document 12-1 Filed 07/07/20 Page 79 of 79
